         Case 3:20-cv-01300-JCH Document 8-3 Filed 09/03/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF CONNECTICUT

                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                       Civil Action No. 3:20-cv-01300
                                    )
                                    )
JEFFREY ANDREWS,                    )
LYNN COOKE ANDREWS,                 )
WESLEY W. ANDREWS,                  )
COLTON C. ANDREWS, and              )
ELLERY E. ANDREWS,                  )
                                    )
                                    )
                  Defendants.       )
___________________________________ )

                  DECLARATION OF PETER STOKELY IN SUPPORT
                   OF MOTION FOR PRELIMINARY INJUNCTION

I, Peter Stokely, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

   1. I make this declaration in my capacity as an Environmental Scientist for the U.S.

       Environmental Protection Agency’s Office of Civil Enforcement in Washington, DC. I

       have been employed by EPA since 1988, when I began working for EPA in Region 3 in

       Philadelphia, PA. I received a Bachelor of Science degree in Forest Resource

       Management from West Virginia University in 1980.

   2. My current responsibilities include supporting EPA’s enforcement and compliance

       efforts across multiple programs, supporting EPA and the Department of Justice in

       developing enforcement cases, performing as a government expert in litigation, managing

       headquarters CWA Section 404 enforcement support contracts, providing outreach and

       training in enforcement methods and tools, and presenting at national meetings.
         Case 3:20-cv-01300-JCH Document 8-3 Filed 09/03/20 Page 2 of 2




   3. I have focused on the fields of aerial photography interpretation and CWA regulation for

       over 30 years.

   4. I submit this Declaration in support of a Motion for a Preliminary Injunction.

   5. Attached hereto as Exhibit A is a true and correct copy of a report I prepared entitled

       Aerial Photography Interpretation and Geographic System Analysis of the Andrews Site

       in Support of Motion for Interim Relief, Wallingford, CT (Stokely Report).



I, PETER STOKELY, declare under penalty of perjury that the foregoing is true and correct

based upon my personal knowledge.

/s/ Peter Stokely____                                       Date: 9/2/2020

Peter Stokely
United States Environmental Protection Agency
Office of Civil Enforcement – Room 4117
1200 Pennsylvania Ave., NW
Washington, D.C. 20460
(202) 564-1841
